DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 1 is objected to because of the following informalities:  
Claim 1 comprises multiple sentences.  Each claim must begin with a capital letter and end with a period.  Periods may not be used elsewhere in the claimed except for abbreviations (see MPEP 608.01(m)).
Appropriate correction is required.

Claims 5-22 are objected to under 37 CFR 1.75(c) as being in improper form because a multiple dependent claim cannot depend from any other multiple dependent claim.  See MPEP § 608.01(n).  Accordingly, the claims 5-22 have not been further treated on the merits.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites multiple sentences which renders the claim indefinite since it is unclear what is actually being claimed.
Claim 1 recites the limitation "the primary cathode and the primary anode terminals" in line 5-6.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the storage and discharge mechanisms" in line 6.  There is insufficient antecedent basis for this limitation in the claim.
Claim 3 recites the limitation "the anode” and “the cathode”.  There is insufficient antecedent basis for each of these limitations in the claim.
Claim 4 recites the limitation "the anode” and “the cathode”.  There is insufficient antecedent basis for each of these limitations in the claim.
Claim 21 recites the limitation "the redox active group".  There is insufficient antecedent basis for this limitation in the claim.
Claim 23 recites a table.  MPEP 2173.05(s) discloses the following: 
Where possible, claims are to be complete in themselves. Incorporation by reference to a specific figure or table "is permitted only in exceptional circumstances where there is no practical way to define the invention in words and where it is more concise to incorporate by reference than duplicating a drawing or table into the claim. Incorporation by reference is a necessity doctrine, not for applicant’s convenience." Ex parteFressola, 27 USPQ2d 1608, 1609 (Bd. Pat. App. & Inter. 1993) (citations omitted).
and MPEP 608.01, Section VI discloses the following:
The specification, including any claims, may contain chemical formulas and mathematical equations, but the written description portion of the specification must not contain drawings or flow diagrams. A claim may incorporate by reference to a specific figure or table where there is no practical way to define the invention in words. See MPEP § 2173.05(s). The description portion of the specification may contain tables, but the same tables should not be included in both the drawings as a figure and in the description portion of the specification. Claims may contain tables either if necessary to conform to 35 U.S.C. 112 or if otherwise found to be desirable. See MPEP § 2173.05(s). When such a patent is printed, however, the table will not be included as part of the claim, and instead the claim will contain a reference to the table number.
In this case, the table is not necessary as the claim can be put into words (i.e., listing out all the possible combinations).
Claim 23 recites the limitation “…are selected from the group consisting of:” followed by a table.  The limitation followed by the claimed table renders the claim indefinite because the limitation “…are selected from the group consisting of:” indicates a Markush group but it is unclear as to what constituents are being claimed for the redox electrolyte, auxiliary electrode pair and primary electrode pair.
Regarding claim 23, the table recites two instances of the phrase “etc.” which renders the claim indefinite because the claim includes elements not actually disclosed (those encompassed by “etc.”), thereby rendering the scope of the claim unascertainable.  See MPEP 2173.05(d).
Claim 28 recites the limitation "the oxygen sensitive anode redox electrolyte".  There is insufficient antecedent basis for this limitation in the claim.
	Claims 2-28 are rendered indefinite due to their dependency on any of the indefinite claims as set forth above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES LEE whose telephone number is (571)270-7937.  The examiner can normally be reached on M-F: 9AM - 6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BASIA RIDLEY can be reached on (571)272-1453.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/James Lee/Primary Examiner, Art Unit 1725                                                                                                                                                                                                        8/27/2021